UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 05-7511




In Re:   RODNEY H. WILLIAMS,




                                                          Petitioner.



          On Petition for Writ of Mandamus.    (CR-01-231)


Submitted:   November 4, 2005            Decided:   November 21, 2005


Before WIDENER, MICHAEL, and DUNCAN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Rodney H. Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Rodney H. Williams petitions for writ of mandamus.         He

seeks an order directing this court to retract and correct alleged

errors in the opinion issued in United States v. Williams, No. 03-

4148, 2003 WL 21744160 (4th Cir. July 29, 2003) (unpublished).           He

further seeks an order directing certain judges that considered his

direct criminal appeal be recused. The mandate in Williams’ appeal

was entered September 10, 2003.      As a result, this court is without

jurisdiction over the case.       See Johnson v. Bechtel Assoc. Prof’l

Corp., D.C., 801 F.2d 412, 415 (D.C. Cir. 1986); United States v.

DiLapi, 651 F.2d 140, 144 (2d. Cir. 1981).              Mandamus relief is

available only when the petitioner has a clear right to the relief

sought.      See In re First Fed. Sav. & Loan Assn, 860 F.2d 135, 138

(4th Cir. 1988).     A court of appeals may issue a writ “for the sole

purpose of protecting the respective jurisdiction” of the court.

Gurley v. Superior Court of Mecklenburg County, 411 F.2d 586, 587

(4th Cir. 1969).      Because this court is without jurisdiction over

the appeal and very unlikely to ever regain jurisdiction, there is

no basis upon which to grant the writ.           Moreover, assuming this

court had jurisdiction, there is no basis upon which it would enter

an   order    to   itself   in   order   to   protect   its   jurisdiction.

Accordingly, we dismiss the petition for writ of mandamus.              We

grant Williams’ motion to proceed in forma pauperis.           We dispense

with oral argument because the facts and legal contentions are


                                    - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                PETITION DISMISSED




                              - 3 -